BARKDULL, Judge.
The petitioner, Scripto Tokai Corporation, files this writ of Certiorari to review an order denying petitioner’s motion for protective order.
Respondents filed a personal injury claim against petitioner. Respondents served notice of taking a video tape deposition of To-mio Nitta, a former corporate officer of Scripto. Scripto filed for protective order stating that Nitta was not a U.S. resident and was not involved in the day-to-day activities of the corporation. The motion for protective order was denied and Scripto was *829required to produce the former director in California for deposition.
Since Nitta ceased to be a director before his deposition was to be taken, he can only be deposed upon being served with a subpoena. The trial court erred in denying Seripto’s motion for a protective order as Scripto is unable to cause Mr. Nitta to travel from Japan to the United States for the taking of a non-party deposition. Mitchell v. American Tobacco Company, 33 F.R.D. 262 (M.D.Pa.1963); Sykes International, Ltd. v. Pilch’s Poultry Breeding, 55 F.R.D. 138 (D.Conn.1972).
The respondents may depose Nitta, but Scripto cannot be compelled to produce him. The respondents may pursue him in his individual capacity however. See Cameo-Parkway Records, Inc. v. Premier Albums, Inc., 43 F.R.D. 400 (S.D.N.Y.1967).
Therefore, we find that the trial court departed from the essential requirements of law in denying the protective order and we hereby quash same.
Order under review quashed.